                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


JAMES LUCAS,

                            Plaintiff,

v.                                             CIVIL ACTION NO. 2:17-cv-04146

JASON COLLINS, et al.,

                            Defendants.



                       MEMORANDUM OPINION AND ORDER

          This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On August 30, 2018, Judge Tinsley submitted

his Proposed Findings and Recommendations [ECF No. 7] (“PF&R”). The PF&R

recommends the court DISMISS this matter for failure to state a claim upon which

relief can be granted pursuant to 28 U.S.C. § 1915A. On September 10, 2018, the

plaintiff timely submitted his objections to the PF&R [ECF No. 8]. For the reasons

that follow, the court OVERRULES the plaintiff’s objections and ADOPTS the PF&R

in full.

     I.      Facts

          Because the plaintiff makes no objections to the PF&R’s factual background,

the court ADOPTS the Magistrate Judge’s factual findings in full.
    II.      Legal Standard

          A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition, this court need not

conduct a de novo review when a party “makes general and conclusory objections that

do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). When

reviewing portions of the report de novo, this court will consider the fact that the

plaintiff is acting pro se, and his pleadings will be accorded liberal construction.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291, 1295

(4th Cir. 1978).

    III.     Discussion

          The plaintiff asserts that the Magistrate Judge failed to mention “the

government’s failure to post prison rules and regulations” so that the plaintiff may

become IRPP compliant1 so that he may have band room privileges. For support, the

plaintiff cites the following passage from the Supreme Court of Appeals of West

Virginia:


1“IRPP” stands for “Individual Reentry Program Plan.” See Longwell v. Ballard, No. 11-0912, 2012
WL 5232243, at *1 (W. Va. Oct. 19, 2012).
                                                2
               [T]he first requirement imposed on a government agency
               responsible for prisoners, by the federal constitution’s
               Fourteenth Amendment and our state due process clause
               in W. Va. Const. art. II, § 10 is publication of rules and
               regulations to apprise them of the conduct required for
               them to earn good time credits.

State ex rel. Gillespie v. Kendrick, 265 S.E.2d 537, 542 (W. Va. 1980). The plaintiff

also faults the Magistrate Judge for “rambl[ing] on for several pages on . . . ‘liberty

interests’ and the courts exercising restraint in supervising the minutiae of prison

life.”

         The Magistrate Judge went on at length on liberty interests because without

a liberty interest, the Fourteenth Amendment’s Due Process Clause does not apply.

See U.S. CONST.     AMEND.   XIV, § 1 (The Fourteenth Amendment bars states from

“depriv[ing] any person of life, liberty, or property, without due process of law.”). To

be sure, prisoners, including the plaintiff, have liberty interests in good time credits,

which is why prison officials are required to publish “rules and regulations to apprise

[prisoners] of the conduct required for them to earn good time credits.” Gillespie,

265 S.E.2d at 542.

         As explained by the Magistrate Judge, however, inmates have no liberty

interest in band room privileges. Unlike good time credits, there is no statutory

entitlement to band room privileges. Moreover, band room privileges do not implicate

freedom from restraint that “imposes atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.” See Sandin v. Connor, 515 U.S.

472, 484 (1995).

                                           3
          Being that there is no liberty interest in band room privileges, the Fourteenth

Amendment’s Due Process Clause does not apply. Prison officials are therefore not

required by the Fourteenth Amendment to post rules on how to become IRRP

Compliant so that inmates may enjoy band room privileges. And because the

Fourteenth Amendment’s Due Process Clause does not apply, the plaintiff has failed

to state a claim upon which relief can be granted.

         I digress to remark that the serious business of judging sometimes requires me

to sound just plain silly in treating with all seriousness a constitutional claim for

band room privileges.

   IV.      Conclusion

         Therefore, the court OVERRULES the plaintiff’s objections [ECF No. 8],

ADOPTS the Magistrate Judge’s PF&R [ECF No. 7], and DISMISSES the plaintiff’s

Complaint [ECF No. 1] with prejudice.

         The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                          ENTER:       October 12, 2018




                                             4
